Citation Nr: 1450249	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-01 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for degenerative joint disease with genu varum, right knee.

5.  Entitlement to service connection for malaria.

6.  Entitlement to service connection for loss of sense of smell.

7.  Entitlement to service connection for chloracne, including as due to in service herbicide exposure.

8.  Entitlement to service connection for a prostate disorder.

9.  Entitlement to service connection for peripheral neuropathy, left upper extremity, including as due to in-service herbicide exposure.

10.  Entitlement to service connection for peripheral neuropathy, right upper extremity, including as due to in-service herbicide exposure.

11.  Entitlement to service connection for peripheral neuropathy, left lower extremity, including as due to in-service herbicide exposure.

12.  Entitlement to service connection for peripheral neuropathy, right lower extremity, including as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to November 1969, with service in the Republic of Vietnam from January 1969 to July 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran, by way of his January 2011 substantive appeal, requested a Travel Board hearing.  In September 2012, the Veteran submitted a statement indicating his desire to withdraw that hearing request.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  A cervical spine disorder was not present until more than one year following the Veteran's discharge from service and his current cervical spine disorder is not related to his active service.

2.  A back disorder was not present until more than one year following the Veteran's discharge from service and his current back disorder is not related to his active service.

3.  A left knee disability has not been present during the pendency of this claim.  

4.  A right knee disorder was not present until more than one year following the Veteran's discharge from service and his current degenerative joint disease with genu varum, right knee, is not related to his active service.

5.  Malaria has not been present during the pendency of this claim.

6.  A disability manifested by loss of sense of smell has not been present during the pendency of this claim.

7.  The Veteran's current chloracne originated during his active service.

8.  Prostate cancer has not been present during the pendency of this claim, no other prostate disorder was present until more than one year following the Veteran's discharge from service, and no current prostate disorder is related to his active service.

9.  Peripheral neuropathy, left upper extremity, has not been present during the pendency of this claim.

10.  Peripheral neuropathy, right upper extremity, has not been present during the pendency of this claim.

11.  Peripheral neuropathy, left lower extremity, has not been present during the pendency of this claim.

12.  Peripheral neuropathy, right lower extremity, has not been present during the pendency of this claim.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or aggravated by active service and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  A back disorder was not incurred in or aggravated by active service and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  A left knee disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

4.  Degenerative joint disease with genu varum, right knee was not incurred in or aggravated by active service and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  Malaria was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

6.  A disability manifested by the loss of sense of smell was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

7.  Chloracne was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

8.  A prostate disorder was not incurred in or aggravated by active service and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

9.  Peripheral neuropathy, left upper extremity, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

10.  Peripheral neuropathy, right upper extremity, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

11.  Peripheral neuropathy, left lower extremity, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

12.  Peripheral neuropathy, right lower extremity, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in August 2008, prior to the initial adjudication of the claims.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  In this regard, the Board notes that a portion of the Veteran's service treatment records (STRs) are seemingly unavailable for the Board's review.  The RO made diligent efforts to obtain the records and in August 2009 notified the Veteran that his STRs were missing.  He responded in the same month with a photocopy of a Record of Service showing that he was treated in sick call in July and August 1969, although the particular symptoms or complaints were neither noted in the record, nor described by the Veteran.  In February 2010, a portion of the STRs were added to the file, but include only the reports of the entrance and separation examinations and one July 1968 clinical note.  Thus, the Board recognizes that at least a portion of the Veteran's STRs may be missing.  In light of the absence of a portion of the STRs, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the Board has a heightened duty in a case where the service treatment records are presumed destroyed).  The Board finds that this heightened duty has been met in this case, as the decision below considers all available evidence of record.  The Board notes that lay statements are not discussed, as the Veteran and his representatives have essentially made no statements discussing the basis for his claims.  The Board, therefore, finds the absence of full STRs for review to be harmless to the fair adjudication of the Veterans claims.  Further, the August 2009 letter to the Veteran notified him of the missing records and the August 2008 letter notified him of the elements of his claims.  It is reasonable to conclude, therefore, that he knows what evidence is needed to support his claims, and what evidence is unavailable.  All identified post-service VA and private treatment records were obtained.  The Veteran was afforded the opportunity for a hearing and opted not to do so.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  

The Board also acknowledges that the Veteran was not afforded a VA examination in response to his claims for service connection.  The Board finds, however, that examinations are not necessary to decide these claims.  As discussed below, there is no evidence of record indicating that the Veteran has, or has ever had, malaria, a disability manifested by the loss of his sense of smell, or peripheral neuropathy of any extremity.  In addition, there is no evidence of an in-service incurrence of disabilities of the neck, back, left or right knee, or benign prostate hypertrophy, or a diagnosis of any claimed chronic disabilities within the relevant timeframe for presumptive service connection.  Further, while the Board indeed recognizes the Veteran's service in Vietnam during the Vietnam Era, thereby recognizing his presumed exposure to herbicides, there is no evidence of a diagnosis of early-onset peripheral neuropathy or prostate cancer within the relevant time frame.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claims, and no VA medical examination or opinion is warranted.  Accordingly, the Board will address the merits of the claims. 

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war and manifests  a chronic disease, such as arthritis or an endocrinopathy, to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(1) and (3), 3.309(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, chloracne, early-onset peripheral neuropathy, and prostate cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(ii) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6)(ii) requires chloracne and early-onset peripheral neuropathy to have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent, and prostate cancer to have become manifest to a degree of 10 percent or more at any time after service.  Thus, in this case, chloracne and peripheral neuropathy need to be shown to a degree of 10 percent or more by July 1970, and to the extent that the Veteran's prostate claim is a claim for prostate cancer, the disability could manifest at any time to warrant service connection.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


III.  Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Cervical Spine Disorder

Initially, the Board recognizes that the Veteran has a current diagnosis of a neck disability.  The earliest medical evidence of record showing a cervical spine disability is the November 2005 private CT scan of the cervical spine which revealed mild central disc protrusion at C4-C5; decreased disc height and osteophytes at C5-C6; and very small left paracentral disc bulge without foraminal narrowing or neural impingement at C6-C7.  A November 2005 narrative private clinical report shows an impression of cervical spondylosis.  The remaining records show ongoing treatment for the cervical spine, with prescriptions such as Celebrex.  Initial treatment with VA began in September 2008, at which time the Veteran remained on Celebrex and was noted as having a history of osteoarthritis, although the joint was not identified.  Thus, the Board recognizes the existence of a current cervical spine disability.

As to an in-service incurrence, the available service treatment records are without evidence of an in-service incurrence related to the Veteran's cervical spine.  In particular, the Veteran's April 1968 entrance examination shows the spine as normal.  The contemporaneous Report of Medical History completed by the Veteran was without report of any joint symptoms, to include arthritis.  There is no indication of treatment during service related to the neck.  Furthermore, the report of the October 1969 separation examination and the report of medical history prepared at that time are both devoid of evidence of a cervical spine disorder.  A Record of Service submitted by the Veteran shows that he was a patient and/or on sick call in July and August 1969, however, this record does not indicate the reason for treatment and the Veteran has not suggested that he was treated for his neck in service.  

While the Board indeed recognizes the existence of a current disability, there is no evidence linking that current disability with the Veteran's active service.  The initial showing of cervical spine disability is in 2005, more than thirty five years following his separation from active service.  Thus, there is evidence suggesting the presence of arthritis of the cervical spine within one year of his separation from service.  Thus, presumptive service connection under 38 C.F.R. § 3.307 and § 3.309 is not warranted.  

The Veteran may nonetheless establish service connection for his cervical spine disability by showing that the disability is at least as likely as not related to service.  However, in this case, there is no evidence to establish such a causal connection.  As noted above, the Veteran's service treatment records are devoid of evidence of a cervical spine disorder, to include the Veteran's own in-service report of medical history.  Furthermore, there is no indication in either the post-service private or VA treatment records that the Veteran's cervical spine disability is causally connected to service.  Again, the initial treatment for the cervical spine disorder is shown to be at least more than thirty years following the Veteran's separation from active service.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, neither the Veteran nor his representative has provided any statements indicating the basis for establishing service connection for a cervical spine disability.  There is simply no evidence to suggest that the Veteran's current cervical spine disability is causally connected to his active service.  Service connection, therefore, must be denied.

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, for the reasons explained above, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  

Back Disorder

The Veteran has a current lumbar spine disability.  In June 2005, private records show treatment for back pain noted as lumbar spine strain.  The notes show that the Veteran had a history of a ruptured disc ten years prior.  October 2005 diagnostic testing confirmed bilateral L5 spondylosis and degenerative disc disease at the L4-L5 level.  Celebrex and Flexeril were prescribed.  

As to an in-service incurrence, the available service treatment records are without evidence of an in-service incurrence related to the Veteran's lumbar spine.  In particular, the Veteran's April 1968 entrance examination shows the spine as normal.  The contemporaneous Report of Medical History completed by the Veteran was without report of any joint symptoms, to include arthritis or back pain.  There is no indication of treatment during service related to the back.  Furthermore, the report of the October 1969 separation examination and associated report of medical history are both devoid of evidence of a lumbar spine disorder.  A Record of Service submitted by the Veteran shows that he was a patient and/or in sick call in July and August 1969, however, this record does not indicate the reason for treatment and the Veteran has not suggested that he was treated for his back in service.  

While the Board indeed recognizes the existence of a current lumbar spine disability, there is no evidence linking that current disability with the Veteran's active service.  The initial evidence showing lumbar spine disability is dated in 2005, more than thirty five years following his separation from active service.  This evidence suggests that symptoms may have manifested ten years prior, which would suggest an initial onset of disability more than twenty years after active service.  

Thus, while there is a showing of current arthritis in the lumbar spine, there is no showing that it manifested to a degree of 10 percent or more within one year of his separation from service

Furthermore, there is no evidence to suggest that the Veteran's lumbar spine disability is at least as likely as not related to service.  As noted above, the Veteran's service treatment records are devoid of evidence of a back spine disorder, to include the Veteran's own in-service report of medical history.  Furthermore, there is no indication in either the post-service private or VA treatment records that the Veteran's lumbar spine disability is causally connected to service.  Again, the initial treatment for the lumbar spine disorder is shown to be at least more than twenty years following the Veteran's separation from active service.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, neither the Veteran nor his representative has provided any statements indicating the basis for establishing service connection for a lumbar spine disability.  There is simply no evidence to suggest that the Veteran's current lumbar spine disability is causally connected to his active service.  Service connection, therefore, must be denied.

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, for the reasons explained above, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  

Left Knee Disorder

The Veteran is also claiming service connection for a left knee disorder.  Initially, the Board must examine whether the Veteran has a current disability of the left knee.  

The Board has reviewed all of the evidence of record, to include both private and VA clinical records during the pendency of this claim.  Incidentally, the Veteran has not provided any statement with particularity describing the basis for this claim.  The available records generally relate to the Veteran's right knee disability, discussed below.  As to the left knee, the records contain only reports of bilateral knee pain.  The only diagnostic records in the paper claims file or electronic records are found in May 2010 X-ray reports which note the presence of bilateral knee pain, but show that osteoarthritis was found in the right knee only.  The assessment at that time specifically noted that there was no significant abnormality of the left knee.

The Board recognizes that the Veteran, during the pendency of this claim, has reported left knee pain.  An observation of pain, however, is not a notation of a disability.  Pain alone, without evidence of underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also Evans v. West, 12 Vet. App. 22, 31-32 (1998).  In this case, diagnostic evidence fails to show the existence of a left knee disability associated with the pain he describes.  As the Veteran has not shown a current disability for which service connection can be granted, the claim for service connection for a left knee disorder must be denied.  

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, for the reasons explained above, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  

Degenerative Joint Disease with Genu Varum, Right Knee

The Veteran has a current disability of the right knee.  The private treatment records suggest that the Veteran had arthroscopic surgery in the right knee as early as 1989.  A July 2008 report documents this history and confirms the current existence of osteoarthritis, with right mild varum deformity.  May 2010 VA X-rays also confirmed the existence of osteoarthritis in the right knee.

As to an in-service incurrence, the available service treatment records are without evidence of an in-service incurrence related to the Veteran's knee.  In particular, the Veteran's April 1968 entrance examination shows the lower extremities as normal.  The contemporaneous Report of Medical History completed by the Veteran was without report of any joint symptoms, to include arthritis or trick or locked knee.  There is no indication of treatment during service related to the knee.  Furthermore, the October 1969 separation examination report and the associated report of medical history are both devoid of evidence of a knee disorder.  A Record of Service submitted by the Veteran shows that he was a patient and/or in sick call in July and August 1969, however, this record does not indicate the reason for treatment and the Veteran has not suggested that he was treated for his right knee in service.  

While there is a showing of current arthritis in the right knee, there is no evidence suggesting that it was present within one year of his discharge from service.  Furthermore, there is no evidence to suggest that the Veteran's right knee disability is at least as likely as not related to service.  As noted above, the Veteran's service treatment records are devoid of evidence of a right knee disorder, to include the Veteran's own in-service report of medical history.  Furthermore, there is no indication in either the post-service private or VA treatment records that the Veteran's right knee disability is causally connected to service.  Again, the initial treatment for the right knee is noted as arthroscopic knee surgery in 1989, twenty years after the Veteran's separation from active service.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, neither the Veteran nor his representative has provided any statements indicating the basis for establishing service connection for a right knee disability.  There is simply no evidence to suggest that the Veteran's current right knee disability is causally connected to his active service.  Service connection, therefore, must be denied.

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, for the reasons explained above, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  

Malaria

The Veteran is claiming service connection for malaria.  The basis for this claim is unclear, as the Veteran has not provided a statement indicating when or where he may have been treated for the condition.  The Board has examined the entire record, to include available service treatment records, post service private records and VA clinical records.  There is no indication anywhere in the record that the Veteran has had malaria or any residuals of malaria during the pendency of this claim.  The Board recognizes that the Veteran reported to a VA physician in September 2008 that he had a history of malaria, but this was not discussed and there is no suggestion in the record of the current existence of any symptoms or disability related to malaria.  There are also no laboratory findings at any time suggestive of malaria.  As the Veteran has not shown a current disability for which service connection can be granted, the claim for service connection for malaria must be denied.  

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, for the reasons explained above, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  

Disability Manifested by Loss of Sense of Smell

The Veteran also claims that service connection is warranted for loss of sense of smell.  The basis for this claim is unclear, as the Veteran has not provided a statement indicating when or where he may have been treated for any disability manifested by the loss of sense of smell.  The Board has examined the entire record, to include available service treatment records, post service private records and VA clinical records.  There is no indication anywhere in the record that the Veteran has had any issue with his sense of smell at any time during the pendency of this claim.  The Board further notes that the Veteran's claim is essentially a report of a symptom, without any identified disease or injury.  As the Veteran has not shown a current disability for which service connection can be granted, the claim for service connection for loss of sense of smell must be denied.  

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, for the reasons explained above, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  

Chloracne

The Veteran has a current diagnosis of chloracne.  See October 2010 private physician's report.  Further, as noted above, the Veteran is presumed to have been exposed to herbicides during his tour in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  For presumptive service connection based upon this herbicide exposure, the evidence must show that the Veteran's chloracne manifested to a compensable degree within one year of his exposure to herbicides, thus within one year of his July 1969 departure from Vietnam.  38 C.F.R. § 3.307(a)(6)(ii).

As noted above, the Veteran's service treatment records are seemingly partially missing.  Nonetheless, there is an indication on the entrance examination in April 1968 that he entered service without any skin condition.  One clinical record during service in July 1968 shows treatment for a rash on the Veteran's ankles.  

In October 2010, a private physician documented the Veteran's history as to chloracne.  The Veteran reported having numerous lesions beginning when he was in the jungle in Vietnam in 1968 and 1969.  He reported seeking treatment from a corpsman, who drained the areas.  No antibiotics were taken.  The physician confirmed this as chloracne.  The Veteran also reported in 2010 that he has experienced lesions on his skin many times since his service in Vietnam and through to the present.  The Board finds no reason to question the Veteran's credibility in his reported history, or his competence in reporting symptoms such as skin lesions, which are lay observable.  Further, there is no evidence of record to contradict the history as reported by the October 2010 private physician.  The physician also concluded that the Veteran does indeed carry a current diagnosis of chloracne and related the current diagnosis to the Veteran's service in Vietnam.  

The Board has considered the medical and lay evidence of record.  The greater weight of the evidence establishes that the Veteran's current chloracne originated while he was serving on active duty.  Therefore, service connection is warranted for this disability on a direct basis.

Prostate Disorder

The Veteran's August 2008 claim indicates he is seeking service connection for "prostate."  The Board has reviewed the evidence of record for any potential diagnoses related to the Veteran's prostate.  In April 2007, lab findings showed elevated PSA levels having initially been shown in March 2003.  Biopsy in 2007 revealed benign smooth muscle and glandular hyperplasia of the prostate with atrophy and chronic prostatitis.  In August 2007, the Veteran was diagnosed with benign prostatic hypertrophy.  

Initially, the Board notes the Veteran has not been diagnosed at any time with prostate cancer.  Thus, service connection is not warranted either on a direct or presumptive basis for that disability, as no current diagnosis exists.

As to an in-service incurrence of the confirmed benign prostatic hypertrophy or the chronic prostatitis, the available service treatment records are without evidence of an in-service incurrence related to the Veteran's prostate.  The Veteran's April 1968 entrance examination shows the prostate as normal.  At the time of examination, the Veteran reported "prostate trouble" five years earlier, which the examiner characterized as hematuria.  On examination, however, the entrance examiner determined the Veteran's prostate to be normal.  Thus, the Veteran indeed entered service in sound condition.  There is no indication of treatment during service related to the prostate.  Furthermore, the report of the October 1969 separation examination and the associated report of medical history are both devoid of evidence of a prostate disorder.

Furthermore, there is no evidence to suggest that either the Veteran's chronic prostatitis or benign prostatic hypertrophy was manifested within one year after his discharge from service or is related to service.  As noted above, the Veteran's service treatment records are devoid of evidence related to the prostate during active service.  Furthermore, there is no indication in either the post-service private or VA treatment records that the Veteran's prostate disabilities are causally connected to service.  Again, the initial notation of prostatitis or benign prostatic hypertrophy was in 2007, more than thirty years following the Veteran's separation from active service.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, neither the Veteran nor his representative has provided any statements indicating the basis for establishing service connection for a prostate disability.  There is simply no evidence to suggest that the Veteran's confirmed benign prostatic hypertrophy or the chronic prostatitis is causally connected to his active service.  Service connection, therefore, must be denied.

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, for the reasons explained above, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  

Peripheral Neuropathy -Upper and Lower Extremities

The Veteran claims that he has peripheral neuropathy in all extremities due to his in-service exposure to herbicides.  While herbicide exposure is conceded, the claim cannot be granted without a showing of a current diagnosis of the disabilities claimed.  

The Board has examined the entire record, to include available service treatment records, post service private records and VA clinical records.  A January 2007 private clinical report shows that the Veteran moved all extremities well and that he was neurologically intact.  The record does show that he was treated for deep pain thrombosis in the lower extremities following a remote knee surgery, but there is no indication of peripheral neuropathy in any of the extremities in this report.  The remaining records, both private and VA, are without an indication of peripheral neuropathy in any extremity.  There is no indication anywhere in the record that the Veteran has had peripheral neuropathy at any time during the pendency of this claim.  As the Veteran has not shown a current disability for which service connection can be granted, the claims must be denied.  

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, for the reasons explained above, the preponderance of the evidence is against these claims, so that doctrine is not applicable.  


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a back disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for degenerative joint disease with genu varum, right knee, is denied.

Service connection for malaria is denied.

Service connection for loss of sense of smell is denied.

Service connection for chloracne is granted.

Service connection for a prostate disorder is denied.

Service connection for peripheral neuropathy, left upper extremity, is denied.

Service connection for peripheral neuropathy, right upper extremity, is denied.

Service connection for peripheral neuropathy, left lower extremity, is denied.

Service connection for peripheral neuropathy, right lower extremity, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


